Citation Nr: 0510152	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  95-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for residuals of a left 
foot injury.  

3.  Entitlement to service connection for gastrointestinal 
disability to include diverticulosis, diverticulitis, and 
hiatal hernia.

4.  Entitlement to an initial rating in excess of 30 percent 
for epididymitis.  

5.  Entitlement to an initial rating in excess of 10 percent 
for boils with scarring and miliaria.

6.  Whether clear and unmistakable error (CUE) exists in a 
September 1973 decision of the RO, which denied the veteran's 
claim.  

7.  Entitlement to an effective date prior to June 4, 1993, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

8.  Entitlement to an effective date prior to June 4, 1993, 
for the grant of a total disability compensation rating based 
on individual unemployability due to service-connected 
disability (TDIU).  

9.  Entitlement to an effective date prior to June 4, 1993, 
for the grant of special monthly compensation based on loss 
of use of a creative organ.  

10.  Entitlement to an annual clothing allowance, for the 
period beginning June 1995.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 31, 1949 to 
September 23, 1949, from January 1951 to October 1952, from 
June 1954 to May 1958, from July 1958 to May 1964, and from 
August 1964 to February 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions of the RO.  In an 
August 1994 decision, the RO granted service connection for 
epididymitis and for boils with scarring and miliaria, 
assigning a 30 percent rating and a 10 percent rating, 
respectively, effective in June 1993; denied service 
connection for a back disability, residuals of a foot injury, 
and gastrointestinal disability to include diverticulitis and 
hiatal hernia; and determined that CUE did not exist in an 
RO's September 1973 decision, which denied the veteran's 
claim.  The veteran appeals for a higher rating for the 
epididymitis and skin disorder, for service connection, and 
for reversal of the RO's July 1973 decision.  

This case also comes to the Board on appeal from a February 
1996 decision of the RO, which granted the veteran's claims 
of service connection for PTSD and a TDIU, and from an 
October 1996 of the RO, which granted the veteran's claim of 
a special monthly compensation based on loss of use of a 
creative organ.  The veteran appeals the assignment of the 
effective date - June 4, 1993 - of the three awards.  

Throughout the appeal, the veteran has testified at various 
hearings at the RO.  In August 1995 and August 1996, he 
appeared before a local hearing officer, and in February 1997 
he appeared before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.    

It is also noted that during the pendency of the appeal, the 
veteran determined that he no longer wished to be represented 
by his accredited representative; thus, he is currently 
unrepresented.  Further, the veteran had initiated appeals 
with regard to whether the amount of compensation withheld 
due to the receipt of military retired pay was proper and 
entitlement to an annual clothing allowance.  As noted in the 
veteran's letter of January 1999, the matter of withholding 
due to military pay was resolved to his satisfaction; thus, 
that appeal is considered withdrawn.  38 C.F.R. § 20.204.  

As to the matter of the clothing allowance, the veteran 
initiated an appeal as to an August 1994 RO denial of his 
claim for an annual clothing allowance.  He was issued a 
statement of the case in October 1994; however, as he did not 
perfect an appeal within one year of the notification of the 
denial of his claim (i.e., by August 30, 1995), it is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2005).  The veteran 
filed another claim for a clothing allowance, dated in June 
1995, but the RO denied that claim in September 1995.  In 
response to the veteran's September 1995 notice of 
disagreement, the RO issued him a statement of the case in 
October 1995.  The veteran then perfected his appeal by 
filing a substantive appeal in November 1995; thus, that 
issue is properly before the Board for consideration.  From 
documentation in the file (a December 1999 Report of Contact 
form), it appears that the veteran subsequently received an 
annual clothing allowance for the years of 1997 and 1998 
(paid in August 1998 and September 1999); however, in a 
letter dated in December 1999, the veteran claimed that he 
was still owed a clothing allowance for the years 1993 to 
1997.  With the exception of the appeal arising out of the 
RO's September 1995 denial of a clothing allowance, all other 
decisions relevant to a clothing allowance are not in proper 
appellate status and are referred to the RO for further 
appropriate consideration.   

The Board further notes that at his August 1995 hearing, the 
veteran claimed that pain medication he took for other 
ailments, to include his service-connected epididymitis, 
caused his gastrointestinal problems.  This issue of 
secondary service connection has not been adjudicated or 
certified on appeal.  Thus, it is referred to the RO for 
further appropriate consideration. 

The issues of service connection for residuals of a left foot 
injury and entitlement to an annual clothing allowance are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  There is no competent evidence to show that the veteran's 
current back disability, diagnosed as degenerative arthritis 
of the lumbosacral spine, had its onset during service or is 
otherwise related to service.

3.  There is no competent evidence to show that the veteran's 
current gastrointestinal disability, diagnosed as 
diverticular disease, sliding hiatal hernia (identified in 
1993), hemorrhoids, and possibly irritable bowel disease, had 
its onset during service or is otherwise related to service.  

4.  The veteran's service-connected epididymitis is 
productive of pain, tenderness, periodic swelling, and 
possibly lower urinary tract symptoms of urgency (voiding as 
much as 12 times a day), mild and occasional hesitancy, and 
nocturia (two times).

5.  The veteran's service-connected boils with scarring and 
miliaria is manifested by complaints of a rash in the arms, 
axillas, chest, neck, face, and groin area with severe 
pruritis; clinical findings show that periodic rashes 
affected less than 20 percent of the body at any one time, 
were productive of generalized pruritis, and were controlled 
by topical antifungal and topical steroid therapies, 
moisturizers, and powders; scars were not found to be 
unstable, painful, disfiguring, deep, or causing limited 
motion or impairment of function.  

6.  In a September 1973 decision, the RO denied the veteran's 
claim on the basis of his failure to report for a scheduled 
VA examination; the September 1973 decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.

7.  The veteran's claims for disability compensation, which 
were filed in March 1973 and July 1975, are considered 
abandoned; an application to reopen the claims for disability 
compensation was received by the RO on June 4, 1993, and 
based on the review of the entire record including new 
evidence, the RO granted service connection for PTSD, TDIU, 
and special monthly compensation based on loss of use of a 
creative organ, effective on June 4, 1993.  


CONCLUSIONS OF LAW

1.  A back disability, to include degenerative arthritis of 
the lumbosacral spine, is not due to an injury or disease 
that was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2004).  

2.  A gastrointestinal disability, to include diverticular 
disease, sliding hiatal hernia (identified in 1993), 
hemorrhoids, and possibly irritable bowel disease, is not due 
to an injury or disease that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

3.  The criteria for the assignment of a rating in excess of 
30 percent for epididymitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.115a, 4.115b, Diagnostic Code 7525 (effective prior to and 
since February 17, 1994).

4.  The criteria for the assignment of a rating in excess of 
10 percent for boils with scarring and miliaria have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7806, 7819 
(effective prior to and since August 30, 2002).

5.  The September 1973 decision that denied the veteran's 
claim was not clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (2004).

6.  The veteran's March 1973 and July 1975 claims for 
disability compensation are considered abandoned; an 
effective date for the grant of service connection for PTSD 
earlier than June 4, 1993, the date of receipt of an 
application to reopen the claim, is not warranted.  38 
U.S.C.A. §§ 5110, 7105, 7104 (West 2002); 38 C.F.R. §§ 3.158, 
3.400 (2004). 

7.  The veteran's March 1973 and July 1975 claims for 
disability compensation are considered abandoned; an 
effective date for the grant of TDIU earlier than June 4, 
1993, the date of receipt of an application to reopen the 
claim, is not warranted.  38 U.S.C.A. §§ 5110, 7105, 7104 
(West 2002); 38 C.F.R. §§ 3.158, 3.400 (2004). 

8.  The veteran's March 1973 and July 1975 claims for 
disability compensation are considered abandoned; an 
effective date for the grant of special monthly compensation 
based on loss of use of a creative organ earlier than June 4, 
1993, the date of receipt of an application to reopen the 
claim, is not warranted.  38 U.S.C.A. §§ 5110, 7105, 7104 
(West 2002); 38 C.F.R. §§ 3.158, 3.400 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With regard to the veteran's CUE claim, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
insofar as CUE claims are not conventional appeals and are 
fundamentally different from any other kind of action in the 
VA adjudicative process, the duties to notify and assist 
contained in the VCAA are not applicable to CUE claims.  
Specifically, determinations as to the existence of CUE are 
based on the facts of record at the time of the decision 
challenged, such that no further factual development would be 
appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc)); see also Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001).  The Board nonetheless notes 
that the veteran in this case has been clearly advised of the 
criteria governing determinations as to CUE and the evidence 
considered in this appeal, and has been afforded opportunity 
to respond.  

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decisions, which are dated prior to 
the enactment of the statute.  In any case, VCAA notice was 
sent to the veteran prior to the certification and transfer 
of the case to the Board in September 2004, and, as explained 
herein below, strictly complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in October 2003 and 
February 2004, the RO advised him of what was required to 
prevail on his claims, what specifically VA had done and 
would do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Further, the RO provided the veteran with a copy of the 
rating decisions dated in August 1994, March 1996, October 
1996, August 1998, and November 1998 setting forth the 
general requirements of applicable law pertaining to the 
claims, and was advised as to the nature of the evidence 
necessary to substantiate his claims.  In those rating 
decisions, the RO also informed the veteran of the reasons 
that his claims were denied or that certain ratings or 
effective dates were assigned, and the evidence it had 
considered in reaching those decisions.  The general 
advisements were reiterated in the statements of the case 
issued in January 1995, April 1996, and August 1997, and also 
in the supplemental statements of the case in February 1996, 
September 1996, August 1998, November 1998, April 2004 (which 
also contained the regulations promulgated in light of the 
VCAA), and July 2004.  The statements of the case and the 
supplemental statements of the case, as well as the three 
personal hearings, also provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  Thus, through these documents, 
the RO informed the veteran of the information and evidence 
needed to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 
5103.  In short, the veteran has been notified of the 
information or evidence necessary to substantiate his claims 
and the parties responsible for obtaining that evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at two personal hearings before local 
hearing officers in August 1995 and August 1996 and at a 
personal hearing before the undersigned in February 1997.  
The RO has obtained outpatient treatment records from the VA.  
Further, the veteran has furnished numerous private medical 
records, along with voluminous statements, in support of his 
claims.  VA has also conducted necessary medical inquiry in 
an effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
With regard to the skin and genitourinary claims, the veteran 
was afforded numerous VA medical examinations over the course 
of the appeal, as described in detail herein below, 
specifically to evaluate the current nature and severity of 
the service-connected skin disability and epididymitis.  
Examinations for the earlier effective date claims would be 
pointless, given that adjudicating such claims relies on 
evidence already in the file.  

The veteran has alleged that the file contains missing 
service medical records.  It is noted that in September 1975, 
in response to the RO's request, the appropriate service 
department verified all periods of service of the veteran and 
sent all medical records associated with those periods of 
service.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

The Board also notes that VA did not conduct medical inquiry 
in the form of a VA examination in an effort to substantiate 
the service connection claims relating to back and 
gastrointestinal disability, and that further development in 
this respect is not necessary for the reason that follows.  
The veteran has not furnished one or more of the following:  
medical evidence of current disability, competent evidence of 
persistent or recurrent symptoms of disability since his 
discharge from active service, and competent medical evidence 
showing that his current disability may be related to service 
or injury therein.  The Board again emphasizes that the RO 
has sought to obtain all available records identified by the 
veteran, or at least informed the veteran of the necessity of 
submitting records to support his service connection claims.  
The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the Board's judgment, 
further delay of this case to obtain an examination and 
etiological opinions would be pointless, because the status 
of the record as it now stands does not show a "reasonable 
possibility" that such assistance would aid the veteran's 
claims.  38 U.S.C.A. § 5103A.  See also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

A.  Back Disability

At personal hearings in August 1995 and February 1997, the 
veteran testified that the records show the existence of a 
back disability in service, which has persisted up until the 
present.  He testified that he had trouble with his back at 
the time his testicle problems began in 1963.  He stated that 
he currently took medication for his back.  He indicated that 
his present back symptoms were closely related to those he 
had in service.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a back disability.  

Service medical records show no complaints, clinical 
findings, or diagnosis of a back disability.  On a retirement 
physical examination in October 1972, the veteran's spine was 
normal.  

Post-service medical records show that in private records 
dated in January 1986 the veteran complained of occasional 
low back pain when getting up.  X-rays of the lumbosacral 
spine at that time revealed no evidence of degenerative disc 
disease or other abnormality.  In February 1986, the 
diagnosis was probable muscular back pain.  Records of 
Madigan Army Medical Center in August 1990 show that X-rays 
of the lumbosacral spine revealed osteoarthritis at levels 
L4-S1.  Other private outpatient records show that there was 
tenderness over the lumbar spine, for which the veteran was 
assessed with degenerative joint disease history in November 
1993.  A VA outpatient record dated in March 1995 indicates 
that there were moderate degenerative changes at L5-S1 and 
mild degenerative changes at L1-L2.  Other outpatient records 
from private medical providers dated in the 1990s show 
diagnoses of bursitis and lumbosacral strain.  More recently, 
VA outpatient records show that in July 2000 the veteran was 
seen with a complaint of pain after falling out of bed.  The 
assessment was new onset of low back pain secondary to fall 
with radicular symptoms.  He was seen in follow-up visit in 
September 2000, at which time X-rays showed mild degenerative 
changes at L1-L2 and L5-S1.  The assessments were lumbago 
resolved and mild degenerative changes.  A VA outpatient 
record dated in December 2000 noted chronic low back pain.  

As the record now stands, there is no satisfactory proof in 
the record that the veteran currently has a back disability 
that is related to disease or injury in service.  Service 
medical records are negative for clinical findings or 
diagnosis of a back disability.  The initial clinical finding 
of a back disability is many years after service.  In 1986 
there are complaints referable to the back and a diagnosis of 
probable back pain in 1986.  In 1990, X-rays showed 
osteoarthritis in the lumbosacral spine.  Since that time, 
there is continual evidence of a back disability.  While 
there may be evidence of a current disability, the record 
does not contain medical evidence of a disability during 
service or medical evidence relating the current disability 
to a service injury or disease.  The veteran's statements 
during this appeal concerning back symptoms during service 
are of little probative value in light of the absence of any 
notations of a back disability contemporaneous with service, 
particularly when the veteran had the opportunity to report 
back-related symptoms.  In that regard, it is noted that his 
service medical file is replete with complaints concerning 
other ailments.  

Thus, the Board finds that there is no competent evidence 
showing that the veteran's current back disability, diagnosed 
as degenerative arthritis of the lumbosacral spine, is 
related to service.  While the veteran sincerely believes 
that his back disability had its onset during service, and 
has testified that his current back symptoms are closely 
related to those he experienced in service, as a lay person 
he is not competent to offer an opinion as to questions of 
medical diagnosis or causation.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

The Board concludes that the weight of the evidence is 
against the veteran's claim of service connection for a back 
disability.  As such the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Gastrointestinal Disability to Include Diverticulosis, 
Diverticulitis, and Hiatal Hernia

At personal hearings in August 1995 and February 1997, the 
veteran testified that he currently received treatment for 
diverticulosis, diverticulitis, and hiatal hernia.  He stated 
that he had stomach problems for years while in the service 
but did not recall any gastrointestinal diagnosis until after 
he was retired from service.  He argued that the 
gastrointestinal symptoms he experienced in service were 
evidence of diverticulosis and diverticulitis.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for an abdominal disability.  

Service medical records show that a stool culture taken in 
April 1955 was negative for any enteric pathogens.  In May 
1955, the veteran had epigastric distress and loss of 
appetite.  There was no diagnosis.  In November 1963, he was 
evaluated for vomiting, abdominal pains, and diarrhea.  The 
initial diagnosis was gastroenteritis.  A stool specimen was 
negative for occult blood.  A further workup resulted in a 
diagnosis of obturator hernia in December 1963.  In June 
1967, the veteran complained of a two-week history of 
abdominal pain, heartburn, and occasional vomiting.  The 
impressions were duodenal ulcer and rule out hiatus hernia.  
In August 1967, the veteran was evaluated for frequent 
indigestion after eating, which was controlled with antacids.  
A physical examination was negative.  In that same month, he 
was accepted for reenlistment in the service.  In September 
1967, an upper gastrointestinal series (UGI) was normal.  In 
September 1967, the veteran complained of a recent 
gastrointestinal upset characterized by discomfort after 
eating.  It was noted that an UGI the previous day was 
normal.  It was also noted that he was asymptomatic if he 
avoided "spicy foods" and coffee.  He was advised to take 
Maalox and control his weight.  On periodic physical 
examinations in December 1969 and September 1971, the 
veteran's abdomen was normal.  On a Report of Medical History 
dated in October 1972, the veteran indicated that he had 
frequent indigestion.  An examiner noted that the veteran had 
off and on heartburn and that he had been checked for ulcers 
in 1967, with no disease found.  On the ensuing retirement 
physical examination in October 1972, the veteran's abdomen 
was normal, with no hernias found.  The veteran was 
discharged from service in February 1973, at which time he 
indicated that there had been no change in his medical 
condition from the time of his separation physical 
examination.  

Post-service medical records show that the veteran was 
admitted to a VA hospital from April 1975 to May 1975, in 
part, for a left inguinal herniorrhaphy.  Private records 
show that in October 1985 the veteran was seen with a 
complaint of blood in the stool off and on for the past three 
to four months.  In January 1986, he was seen for the same 
complaint along with occasional cramping in the lower 
abdomen.  In January 1987, he was seen for intermittent 
(yearly) flare-ups of abdominal bloating, cramping, and 
passage of loose stools with mucus and blood.  He indicated 
that the previous year his symptoms resolved on their own and 
did not recur until recently.  A barium enema in January 1987 
resulted in a diagnosis of diverticulosis.  A flexible 
sigmoidoscopy was also performed in January 1987, showing 
multiple telangiectasias, and it was thought that that the 
cause of the veteran's diarrhea was a viral syndrome that 
caused bleeding due to telangiectasias.  In August 1989, the 
veteran was seen with abdominal discomfort, cramps, and 
passage of bright red blood.  The diagnosis was chronic 
abdominal discomfort with history of bright red blood.  In 
May 1992, he was admitted to the Madigan Army Medical Center 
complaining of abdominal pain.  During his stay, an abdominal 
pelvic CT scan was performed.  He was discharged with a 
diagnosis of diverticulosis with recent diverticulitis 
exacerbation.  Subsequent private outpatient records dated 
from 1992 to 1994 show diagnosis and/or treatment for 
diverticulitis, diverticulosis, acute enteritis, diverticula 
disease, duodenitis, suggestion of gastritis, and small 
sliding hiatal hernia (as identified in a December 1993 UGI).  

VA outpatient records show that in August 1998 the veteran 
complained of daily hematochezia.  A flexible sigmoidoscopy 
was performed, revealing diverticulosis and large internal 
hemorrhoids.  He was thereafter treated at the VA for 
diverticular disease, questionable irritable bowel disease, 
hemorrhoids, and lactose intolerance.  

After careful review of the record, the Board finds that 
there is no satisfactory proof that the veteran's current 
gastrointestinal disability, diagnosed as diverticular 
disease (diverticulosis and diverticulitis), sliding hiatal 
hernia (identified in 1993), hemorrhoids, and possibly 
irritable bowel disease, is related to disease or injury in 
service.  While he was seen for gastrointestinal complaints 
during service, the service records are negative for any of 
his current diagnoses of diverticular disease, sliding hiatal 
hernia (identified in 1993), hemorrhoids, and possibly 
irritable bowel disease.  Further, from at least the period 
of 1967 to his separation in February 1973, the veteran's 
sole complaint referred to heartburn and indigestion, which 
is not related to his currently predominant lower 
gastrointestinal tract disorders.  Moreover, there is no 
medical evidence relating the current disabilities to 
service.  

Thus, the Board finds that there is no competent evidence 
showing that the veteran currently has gastrointestinal 
disability that is related to service.  While the veteran 
sincerely believes that his gastrointestinal conditions had 
their onset during service, and testified that the 
gastrointestinal symptoms he experienced in service were 
evidence of his current diverticulosis and diverticulitis, as 
a lay person he is not competent to offer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the evidence is 
against the veteran's claim of service connection for a 
gastrointestinal disability.  As such the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Merits of the Claims for a Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

During the pendency of the veteran's appeal, the rating 
criteria were amended for genitourinary and skin 
disabilities.  According to governing legal precedent, when a 
new statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating genitourinary system 
dysfunctions and skin disorders apply prior to the changes in 
regulations and that the revised criteria apply thereafter.  
In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the revised regulations 
under 38 U.S.C.A. § 5110(g) (West 1991) can be no earlier 
than the effective date of those changes.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

A.  Epididymitis

1.  Factual Background

Medical records from a military health provider dated from 
1992 to 1994 show complaints of groin pain and pain in the 
testicles and pelvic area.  The diagnosis in January 1994 was 
testicular pain of questionable etiology.  

At personal hearings in August 1995 and February 1997, the 
veteran testified about how he took prescription pain 
medication for groin pain.  He indicated that he wore groin 
supports prescribed by the VA for epididymitis.  He described 
his symptoms as occasional swelling, much tenderness, and 
inability to lift or run.  He also noted urinary problems 
such as nocturia and stated that he took antibiotics 
regularly for infection.  

VA outpatient records show that in February and May 1995 the 
veteran reported testicular pain on and off since service.  
The diagnosis was epididymitis of questionable etiology.  In 
July 1995, he was seen with a history of bilateral testicular 
pain.  A recent intravenous pyelogram (IVP) and scrotal 
ultrasound reportedly showed bilateral spermatoceles but no 
other abnormalities.  An examination revealed slightly 
enlarged and tender epididymis, a normal penis, and a mildly 
tender prostate.  The diagnoses were bilateral scrotal pain, 
rule out urinary tract infection/prostatitis, and hematuria.  
Thereafter, records show treatment for epididymitis, as well 
as other genitourinary disorders to include benign prostatic 
hypertrophy, prostatitis, bladder outlet obstruction and 
bladder instability, for which the veteran experienced 
significant urgency, double voiding, hesitancy, and nocturia.  
He applied analgesic balm for pain.  Medication was effective 
in treating the lower urinary tract and prostate symptoms.  
In an October 2001 genitourinary clinic visit, the physician 
felt that the veteran had a combination of prostatitis with 
minor to moderate periodic epididymitis of a nonbacterial 
nature.  That day the veteran felt good, and it was felt that 
he could be followed on an annual basis.  In a December 2002 
urology consult, it was noted that the veteran had a history 
of epididymitis, detrusor instability, for which he had been 
seen regularly on an annual basis for several years and was 
"pretty much status quo."  The veteran reported epididymal 
pain that waxed and waned throughout the year and nocturia 
and frequency.  The physician noted that the veteran may have 
prostatitis and that he would treat him on antibiotics in the 
hopes that this might also be the cause of epididymal pain (a 
notation in December 2003 indicates that the antibiotics were 
ineffective to treat the epididymal pain).  In a March 2004 
consult, it was noted that the veteran only had a fair 
response to oral medications and antibiotics for his 
epididymitis.  For chronic testicular pain, he was issued two 
scrotal supports.  

The veteran underwent VA genitourinary examinations in 
September 1995, April 1996, September 1998, November 2000, 
and March 2004.  In September 1995, he reported a good 
stream, with no urgency or hesitancy.  He was not sexually 
active and reported no erections.  On examination, the testes 
were descended bilaterally.  There were bilateral enlarged 
and tender epididymis.  The prostate had no nodules or 
indurations and was tender to palpation.  The assessments 
were chronic epididymitis, chronic prostatitis, and 
impotence.  

In April 1996, the veteran reported no erections and normal 
libido.  He complained of pain in the testicles with walking 
and movement, which radiated into the groin and perineum.  
Also, he voided about every three to four hours, had nocturia 
times two, a good stream, and strained with mild hesitancy.  
There was no urinary tract infections, stones, or hematuria.  
On examination, the testes were normal as to size.  There 
were bilateral spermatoceles and no induration of the 
epididymitis bilaterally.  The testicles and epididymis were 
tender.  A cord block was administered with no relief.  The 
diagnoses were bilateral spermatoceles, history of 
prostatitis, history of epididymitis, possible chronic 
orchalgia, and possible prostatodynia.  

In September 1998, the veteran reported that the discomfort 
in his testicles varied in intensity from time to time but 
that there had really been no change in his status since his 
previous VA examination.  He reported that his stream was 
good but that he did have some hesitancy.  He had nocturia 
(one to two times) but no dysuria, hematuria, or urinary 
incontinence.  He reported no problems with urinary tract 
infections, renal colic, or bladder stones.  It was noted 
that his condition had not affected his occupation or daily 
activities.  On examination, there was a normal uncircumcised 
phallus, which the veteran claimed was tender.  There was a 
small left varicocele.  There was no testicular atrophy.  The 
left epididymitis was normal, but the veteran complained of 
tenderness with touch.  The diagnoses were history of chronic 
orchalgia; history of epididymitis, with no significant 
objective findings at that time; small left varicocele; 
history of prostatic calculi; and mild nocturia and other 
bladder outlet obstructive and irritative symptoms.  

In November 2000, the veteran reported that he voided twelve 
times a day and had nocturia (two times).  He indicated that 
he had a variable stream, occasional hesitancy, and 
intermittent dribbling at times.  He indicated having urgency 
with dysuria and no incontinence.  He reported that he had 
been impotent for more than 20 years.  He denied any urinary 
tract infections, renal colic or bladder stones.  On 
examination, there was a normal uncircumcised phallus and a 
normal prostate.  Both testes felt normal, but both were very 
tender.  The epididymis could not be made out as such.  The 
diagnoses were bilateral orchalgia; history of bilateral 
epididymitis; past bilateral spermatic vein ligations; and 
left varicocele.  

In March 2004, the veteran complained that his testes still 
swelled, with the last episode occurring four or five days 
previously and lasting one to two days.  He indicated that 
occasionally they swelled for four or five days.  He reported 
that with swelling he had increased pain and was unable to 
sit.  He noted that the pain occurred with motion or with 
twisting of his testicles in his shorts.  It was noted, from 
a review of his record, that there were numerous urinalyses 
that were normal and a normal culture two years ago.  On 
examination, the testes were normal, but the veteran was 
extremely sensitive to minimal palpation.  He complained of 
pain with minimal palpation.  There was no swelling of the 
testicles.  The impression was epididymitis, by history, 
recurrent.

2.  Legal Criteria and Analysis

A review of the record shows that the veteran's service-
connected epididymitis has been rated as 30 percent disabling 
under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525, for 
epididymitis, ever since service connection was established 
effective on June 4, 1993.  

The rating criteria for rating genitourinary system 
dysfunctions were amended effective February 17, 1994.  See 
55 Fed. Reg. 2528 (Jan. 18, 1994) (now codified as amended at 
38 C.F.R §§ 4.115a, 4.115b, Diagnostic Code 7525 (2004)).  
Epididymitis is not listed in the schedule under either the 
"old" law or the revised law; however, it is "permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous."  38 
C.F.R. § 4.20 (2004).  

Under the law that was in effect prior to February 17, 1994, 
Diagnostic Code 7525 provides a 100 percent disability 
evaluation for active epididymo-orchitis, tuberculous.  
Inactive tuberculous epididymo-orchitis was rated on the 
basis of residuals under the specific body system affected 
pursuant to 38 C.F.R. §§ 4.88(b) and 4.89, each of which 
deals with the disability rating to be assigned for inactive 
nonpulmonary tuberculosis, a systemic disease process.  Such 
a process is one that pertains to or affects the body as a 
whole.  The disability at issue is not systemic in nature; 
instead, organic residuals are limited to the testicles.  In 
this case, the veteran's epididymitis was noted to be 
manifested by pain, tenderness, periodic swelling, and, 
possibly, urinary tract problems of urgency, hesitancy, and 
nocturia.  It is also likely, however, that such lower 
urinary tract symptoms are related to the veteran's diagnosed 
prostate and bladder disorders.  In any case, the 
epididymitis may be rated by analogy as chronic cystitis 
under the old Diagnostic Code 7512.  

Under old Code 7512, a 20 percent evaluation is warranted for 
moderately severe chronic cystitis manifested by diurnal and 
nocturnal frequency with pain and tenesmus.  A 40 percent 
evaluation is warranted for severe cystitis with urination at 
intervals of 1 hour or less and a contracted bladder.  The 
Board concludes that pain, swelling, and any possible urinary 
tract difficulties associated with the veteran's epididymitis 
does not more nearly approximate the criteria for a 40 
percent rating under Code 7512.  While pain appears to be 
persistent, swelling is periodic and urinary frequency does 
not occur on an hourly basis (nor are other urinary symptoms 
representative of such gravity).  There are no other 
potentially applicable rating criteria to consider in regard 
to evaluating the veteran's epididymitis.  It is noted that 
certain prostate gland and bladder disabilities are evaluated 
as cystitis (see Diagnostic Codes 7515, 7517, 7526, 7527).  
Further, the veteran is already evaluated at the maximum 
rating permitted for removal of the testis (Diagnostic Code 
7524) and for removal of half or more of the penis 
(Diagnostic Code 7520).  Accordingly, under the schedular 
criteria that were in effect prior to February 17, 1994, a 
disability rating in excess of 30 percent is not warranted.  

Under the revised criteria for Diagnostic Code 7525, chronic 
epididymo-orchitis is to be rated as a urinary tract 
infection and tubercular infections are to be rated in 
accordance with 38 C.F.R. §§ 4.88b or 4.89 (2004).  The Board 
finds that the chronic epididymo-orchitis, listed at Code 
7525, is sufficiently analogous to the veteran's service-
connected disability, because epididymo-orchitis is the only 
listed condition that specifically contemplates problems with 
the epididymis.  

As there is no medical evidence in the record of tubercular 
or systemic infections, the Board turns to the criteria by 
which urinary tract infections are rated.  38 C.F.R. § 4.115a 
(2004).  Under 38 C.F.R. § 4.115a, the maximum rating for 
urinary tract infection is 30 percent, which is warranted 
where the evidence shows recurrent symptomatic infection 
requiring drainage and frequent hospitalization (greater than 
two times per year) and/or requiring continuous intensive 
management.  The veteran has thus been evaluated at the 
maximum allowable rating under this criteria.  Such criteria, 
however, further provides that poor renal function is to be 
rated as renal dysfunction.  

In turning to the criteria by which renal dysfunction is 
rated, under 38 C.F.R. § 4.115a (2004), a 30 percent rating 
is warranted where there is renal dysfunction with albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 60 
percent rating is warranted where there is renal dysfunction 
with constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  There is no 
medical evidence in the record of such renal dysfunction as 
contemplated by the criteria for a 60 percent rating.  Thus, 
the veteran would not appropriately be evaluated at a higher 
rating under this criteria.  

As with the old rating criteria, there are no other 
potentially applicable revised rating criteria to consider in 
regard to evaluating the veteran's epididymitis.  It is noted 
that cystitis, prostate disabilities, and bladder 
disabilities are evaluated as voiding dysfunction under 
cystitis under 38 C.F.R. § 4.115a (2004) (see Diagnostic 
Codes 7512, 7515, 7517, 7527).  Voiding dysfunction 
contemplates urine leakage, frequency, and obstructed 
voiding.  The veteran is already evaluated at the maximum 
rating for obstructed voiding.  Moreover, he does not meet 
the higher rating of 40 percent for urinary leakage, because 
there is no evidence of a daytime voiding interval of less 
than one hour or awakening to void five or more times a 
night.  Nor does he meet the higher rating of 40 percent for 
urine leakage, because there is no evidence of a requirement 
to wear absorbent materials that must be changed two to four 
times daily.  Further, the veteran is already evaluated at 
the maximum rating permitted for removal of the testis 
(Diagnostic Code 7524) and for removal of half or more of the 
penis (Diagnostic Code 7520).  Accordingly, under the 
schedular criteria in effect since February 17, 1994, a 
disability rating in excess of 30 percent is not warranted.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that at no time since the 
effective date of service connection in June 1993 have the 
clinical findings shown that the veteran meets the criteria 
for a rating in excess of 30 percent, in consideration of 
both the old or revised rating criteria.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for 
epididymitis.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Boils with Scarring and Miliaria

1.  Factual Background

Private medical records dated from 1991 to 1994 show 
occasional complaints referable to the skin.  In March and 
April 1991, the veteran was treated for a rash and 
generalized pruritis with a prescription cream.  In July 
1993, it was noted that the veteran's skin was itching and 
blotching.  

At personal hearings in August 1995 and February 1997, the 
veteran testified about how his skin condition affected him.  
He described the inability to sit or stand in any position 
comfortably without the uncontrollable scratching throughout 
his body.  He claimed that his condition was so severe that 
he had to avoid all social contact.  He alleged that he had 
constant itching, ulcerations, and extensive exfoliation 
together with nervous manifestations.  He stated that he used 
lotions and powders for his skin, which often broke out in 
rashes.  He stated that he no longer got boils.  

VA outpatient medical records show that the veteran underwent 
an Agent Orange protocol examination in October 1992 and 
reported periodic skin blotches on his face and arms (exposed 
areas) with pruritis all over.  The diagnosis was atopic 
dermatitis.  In March 1993, the veteran was seen with a 
longstanding history of intermittent generalized pruritis.  
He was fairly well maintained on a regimen of moisturizers, 
hydrocortisone, and mild soaps.  His skin that day was in 
remission.  The diagnosis was atopic dermatitis.  In February 
1995, an evaluation of his skin did not reveal any lesions or 
rashes.  Thereafter, outpatient records show treatment for 
recurrent tinea cruris and sebaceous cysts (one of which was 
excised from his back).  The veteran applied topical 
ointments, creams, and powders for fungal skin infections.  
In a review of systems in October 2002, the veteran reported 
occasional rashes on the chest or under the arms for many 
years with a lipoma removed from the mid-back in 1996.  An 
examination at that time revealed the skin to be clear.  
There is extensive VA medical reports of record detailing 
treatment for a variety of ailments; there are not extensive 
records of office visits made particularly for skin 
complaints.  

The veteran underwent VA skin examinations in September 1998, 
November 2000, and March 2004.  In September 1998, it was 
noted that he had been treated for atopic dermatitis and 
recurrent tinea cruris, both with steroids and topical 
antifungals with intermittent success.  Atarax and doxepin 
had been used for a chronic pruritic process.  The veteran 
also reported that when he used special clothing for support 
of his testis, he immediately broke out in a rash and was 
unable to use the special clothing.  He noted that the rash 
developed around his neck, chest, axillas, and in the groin 
area.  He reported that at home he wore short pants and a 
tank top t-shirt, and that he used cornstarch to try and keep 
dry.  On examination, the head, neck, trunk, genitourinary 
area, and legs were unremarkable.  Particularly, there was no 
evidence of tinea cruris at that time.  There was no evidence 
of lichen simplex chronica.  The impression was no 
significant dermatologic abnormality at this time.  It was 
noted that the veteran had no physical findings that day 
suggestive of contact dermatitis.  The examiner advised him, 
because his rash was related to use of his special clothing, 
to use the clothing that night and the next day and then 
report back to him on the following day.  Upon reexamination 
two days later, the examiner stated that there were no 
significant lesions.  

In November 2000, the veteran complained that during seasonal 
changes he had increasing boils and itching on his arms, in 
his axillas and neck, and sometimes in his groin area.  It 
was noted that he had a history of treatment for tinea cruris 
(jock itch), which was a fungal infection, and atopic 
dermatitis with use of a steroid cream.  On examination, 
there was mild erythema underneath the arms without any 
evidence of pustules.  There was no scaling noted.  This was 
also observed in the axillas.  The neck was unremarkable.  
Further examination of the skin showed no evidence of scars, 
scaling, erythema, discharge, etc.  The veteran's groin was 
unremarkable for any evidence of rash, etc.  Unretouched 
photographs were taken of the neck and axillas, as these were 
the areas the veteran complained about most that day; there 
was nothing to be seen in the groin area.  The impressions 
were atopic dermatitis by history, which responded to topical 
steroid therapy; and tinea cruris, to which the veteran had 
responded in the past with topical antifungal therapy.  The 
examiner remarked that overall the veteran's skin condition 
seemed to have a small impact on his activities of daily 
living.  The examiner added that tinea cruris was a 
complication of warm weather in the Southwest, in tightly 
fitting clothing.  

In March 2004, the veteran reported frequent boils in the 
past, with the last occurring about four years ago on the 
neck.  He indicated that it had been many years since he had 
had a boil in the groin area.  He related having a rash with 
severe pruritis that would be more prominent in the summer 
time.  He stated that he could only shave about every third 
to fourth day because the rash would increase.  He currently 
used two creams, a lotion, and a powder every day.  He 
currently reported a rash on his neck only, which he stated 
would spread to his chest, axilla, and arms in the summer 
time.  He stated that he last had a rash on his face one 
month ago but that it would be worse in the summer time.  He 
stated that scars on his neck were irritated by the rash.  On 
examination, there was an erythematous rash on the anterior 
neck, greater on the left side than on the right.  There was 
a 1 cm. scar over the left temporomandibular joint that was 
from an old healed boil; it was nontender and freely movable.  
There were several small scars on his posterior neck that 
were freely movable and nontender.  There was no rash on his 
face.  There was one small scar from an abscess on the right 
buttock and two small scars on the left buttock, all of which 
were freely movable and nontender.  The impressions were 
history of recurrent boils and miliaria.  The examiner noted 
that the rash on the neck was consistent with the diagnosis 
of miliaria in the veteran's record.  

2.  Legal Criteria and Analysis

A review of the record shows that, ever since the effective 
date of service connection in June 4, 1993, the veteran's 
service-connected skin disorders have been rated, by analogy, 
as 10 percent disabling under 38 C.F.R. § 4.118 (Diagnostic 
Code 7804), for scars that are symptomatic.  38 C.F.R. 
§§ 4.20, 4.118 (Diagnostic Codes 7803, 7804).  This is true 
under both old and new rating criteria.  38 C.F.R. § 4.118 
(2002); 67 Fed. Reg. 49,596 (July 31, 2002).  

The rating criteria for evaluating skin disorders were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002) (now codified as amended at 38 C.F.R § 4.118 
(2004)).

Under the pertinent criteria in effect prior to August 30, 
2002, 38 C.F.R. § 4.118, Diagnostic Code 7803 provides that 
for superficial scars that are poorly nourished with repeated 
ulceration, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 provides that for superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent rating is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 provides that other scars are rated on 
the limitation of function of the part affected.  Disfiguring 
scars of the head, face, or neck are evaluated as 10 percent 
disabling if moderate and disfiguring, and 30 percent 
disabling if severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

Additionally, the "old" criteria under Diagnostic Code 7819 
(new growths, benign, skin) provide that the disorder is to 
be rated as eczema (Diagnostic Code 7806).  Under Code 7806, 
a 10 percent rating is assigned where there is exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating requires exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating is warranted where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, Code 7806 (effective prior to August 30, 
2002).

After reviewing the record in light of the old criteria, the 
Board finds that there is no objective evidence to show that 
the veteran's scars are tender, painful, limiting to the part 
affected, or disfiguring.  As for his boils and miliaria, 
they are symptomatic, although it appears that the boils are 
no longer a problem.  The record also shows diagnosis and 
treatment for recurrent tinea cruris and atopic dermatitis, 
for which the veteran used ointments, creams, and powders.  
In any case, there is objective evidence that the miliaria is 
seasonal, can involve many areas at one time or another 
(i.e., arms, axillas, chest, neck, face, and groin area), and 
is productive of intermittent generalized pruritis.  He was 
maintained on moisturizers, hydrocortisone, and mild soaps.  
There was no skin abnormality at the time of a September 1998 
VA examination.  At that time of a November 2000 VA 
examination, the skin was also unremarkable, except for some 
mild erythema under the arms and axillas.  The examiner noted 
that the veteran's atopic dermatitis responded to steroid 
therapy and his tinea cruris responded to antifungal therapy.  
At a March 2004 VA examination, the veteran's rash on his 
neck was consistent with miliaria.  In the judgment of the 
Board, the disability picture as demonstrated by VA 
outpatient and examination records does not approximate the 
criteria for a 30 percent rating under old Code 7806.  
Despite the veteran's claims to the contrary, his itching 
does not appear to be constant according to clinical records, 
nor do the records demonstrate extensive lesions or marked 
disfigurement.  

Under the revised 38 C.F.R. § 4.118, Diagnostic Code 7803, 
scars that are superficial and unstable warrant a 10 percent 
rating.  (Notes to that code state that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar, and a superficial scar is one not 
associated with underlying soft tissue damage.)  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 provides that scars that are 
superficial and painful on examination warrant a 10 percent 
rating.  (A note to that code states that a superficial scar 
is one not associated with underlying soft tissue damage.)  
Under Diagnostic Code 7801, scars, other than on the head, 
face, or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when they are in an area or areas 
exceeding 6 square inches (39 sq. cm.) and a 20 percent 
rating when they are in an area or areas exceeding 12 square 
inches 77 sq. cm.).  Under Diagnostic Code 7802, a maximum 10 
percent rating is warranted for scars, other than on the 
head, face, or neck, that are superficial and do not cause 
limited motion, with an area or areas of 144 square inches 
(929 sq. cm.) or greater.  Under Diagnostic Code 7805, other 
scars are rated on limitation of function of the affected 
part. 

Under the revised Diagnostic Code 7819 criteria, benign skin 
neoplasms shall be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805) or impairment of function.    

Under Diagnostic Code 7820, infections of the skin not listed 
elsewhere (including bacterial, fungal, viral, treponemal and 
parasitic diseases) are rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805) or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.  Under 
the revised Code 7806 criteria for dermatitis or eczema, a 10 
percent rating is assigned where at least 5 percent but not 
more than 20 percent of the entire body is affected, or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is assigned where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month period. 

After reviewing the record in light of the revised criteria, 
the Board finds that there is no objective evidence to show 
that the veteran has scars that are unstable, painful, 
disfiguring, deep, or causing limited motion or impairment of 
function.  In regard to his skin rashes, variously diagnosed 
as atopic dermatitis, tinea cruris, and miliaria, such appear 
to be intermittent and not affecting 20 percent or more of 
the entire body or exposed areas at one time, according to 
clinical records.  When in an active phase, topical 
antifungal therapy controlled the tinea cruris and topical 
steroid therapy controlled the atopic dermatitis.  However, 
there is no objective medical evidence showing that the 
service-connected skin condition affects 20 percent or more 
of the body or that systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required for at least six 
weeks during a 12-month period.  Contrary to the veteran's 
claims, the VA examination reports and few outpatient records 
that reference skin complaints do not depict an extensive 
skin condition when active or a skin condition requiring 
immunosuppressive drugs.  As such, a higher rating is not in 
order under Code 7806.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that at no time since the 
effective date of service connection in June 1993 have the 
clinical findings shown that the veteran meets the criteria 
for a rating in excess of 10 percent, in consideration of 
both the old and revised rating criteria.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for boils 
with scarring and miliaria.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  CUE

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The Court in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  The Court continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id at 44.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

The Court in Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meets the restrictive 
definition of CUE.  Id at 44.  

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has held that, "it does not matter 
whether a particular RO decision was or was not a merits 
adjudication, because the disposition of the CUE claim would 
ultimately turn on the same question . . . the Board would 
have to decide whether, had the error not been made, the 
outcome after reopening - that is, on the merits - would have 
'manifestly' been changed."  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996), citing Mason (Sangernetta) v. Brown, 8 
Vet. App. 44, 53 (1995), for the proposition that the failure 
to fulfill the duty to assist does not constitute CUE.  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).

In the instant appeal the veteran argues that CUE exists in a 
decision of the RO in September 1973 to deny his claim, 
because the RO failed to notify him at his proper address of 
record to report for his scheduled examination.  At his 
February 1997 hearing, he testified that the RO denied him 
due process.  He contends that if he had been notified, he 
would have reported and that the examination would have 
supported his claim.  In effect, he maintains that his 
original claim, filed in March 1973, has remained open until 
the RO eventually granted service connection for several 
disabilities in rating decisions following a June 1993 
application for disability compensation.  In any event, he 
also argues that after his failure to report for the 
examination in 1973, the RO should have adjudicated his claim 
on the merits, taking into consideration the evidence of 
record at that time (which he contends would have supported 
his claim).  The Board finds, however, that the veteran has 
not raised a valid claim of CUE.  

In this case the particular RO decision in question was not a 
merits adjudication.  The veteran's challenge is, in essence, 
to the RO's application of the statutory or regulatory 
provisions extant at the time of the September 1973 
administrative denial.  That is, he maintains that correct 
application of the existing law in September 1973 would have 
produced a manifestly different outcome, namely an award of 
disability compensation at that time.  

The record shows that on March 13, 1973, the veteran filed VA 
Form 21-526e, Application for Compensation or Pension at 
Separation from Service.  Notably, his claim did not specify 
the nature of the sickness, disease, or injury for which he 
was making a claim.  Rather, the veteran indicated that his 
medical records should be seen.  (The only available medical 
records at that time were the veteran's service medical 
records.)  Moreover, he indicated on his application that he 
was married and presently living with his spouse at [redacted]
[redacted]. in [redacted].  At that address, the RO 
mailed him a letter, dated on April 17, 1973, requesting that 
he clarify the nature of the disability for which he was 
making a claim, as well as other information concerning 
treatment for any specified disability.  This letter was 
returned as undeliverable.  On May 3, 1973, the RO received a 
reply postcard from the Kansas City Postmaster, indicating 
that the veteran left no forwarding address.  On May 9, 1973, 
the RO mailed a letter to an individual, which the record 
elsewhere identified as the veteran's sister, requesting that 
she provide the veteran's address because mail sent to him 
had been returned.  This letter, too, was returned as 
undeliverable.  A VA examination was scheduled for the 
veteran later in May 1973, but he did not appear.  In August 
1973, the Retired Pay Division of the Finance Center of the 
United States Army responded to an inquiry of the RO with an 
address for the veteran at [redacted], [redacted]
09154.  It is this address to which the RO's September 1973 
denial letter was sent.  

In the letter dated in September 1973, the RO informed the 
veteran that it had denied his claim because he had failed to 
report for a scheduled examination.  The RO also indicated 
that it would undertake no further action unless the veteran 
informed it of his willingness to report for examination.  
The RO informed him that upon receipt of such notification, 
an examination would then be re-scheduled and his claim would 
be reconsidered when the examination was completed.  The 
veteran did not respond to this letter, nor was the letter 
returned as undeliverable.  His next correspondence was 
received in July 1975, at which time he filed another 
application for disability compensation.  

To determine whether the RO correctly applied the law at the 
time of the September 1973 administrative denial, the Board 
reviews the laws and regulations then in effect.  

Written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  38 C.F.R. § 3.1(q) 
(1973).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a) (1973).  

Every person applying for or in receipt of compensation or 
pension shall submit to examinations, including periods of 
hospital observation, when required by the Veterans 
Administration under Veterans Administration regulations or 
other proper authority.  38 C.F.R. § 3.329 (1973).  

Except as otherwise provided, when a veteran without adequate 
reason fails to report for Veterans Administration 
examination, including periods of hospital observation 
requested for pension or compensation purposes, the awards to 
the veteran and any dependents will be discontinued.  38 
C.F.R. § 3.655(a) (1973).  If the claim was abandoned, and 
the veteran subsequently states that he is willing to report 
for examination, benefits may be paid from the date of 
receipt of the new claim if he reports for such examination 
within 1 year from date of notice to report.  38 C.F.R. 
§ 3.655(f) (1973).  

In this case, the RO in September 1973 denied the veteran's 
original claim on the basis that he did not report to a VA 
examination scheduled in connection with the unspecified 
claim.  The RO deemed a VA examination was necessary for 
adjudication of that claim.  The RO's decision to deny the 
claim based on failure to report to a VA examination was 
reasonably supported by the evidence of record at that time 
and was consistent with the laws and regulations then in 
effect.  Prior to administratively denying his claim, the RO 
made a great effort to contact the veteran, including at his 
latest address of record as provided by him in his 
application for benefits, in order to clarify and assist him 
with his claim.  Those efforts were unavailing.  The Board 
notes that the veteran strongly maintains that the RO should 
have notified him about his scheduled examination at the 
address provided on his DD Form 214 at the time of discharge 
from his final period of service.  However, he subsequently 
furnished another mailing address when he applied for VA 
disability compensation.  Furthermore, the RO did in fact 
send him the September 1973 denial letter to the address 
listed on his DD Form 214, inviting him to indicate his 
willingness to report for another examination; even so, he 
did not respond.  

The RO in 1973 required the veteran to report to an 
examination, but he did not.  Nor did he respond to the 
September 1973 letter by indicating his willingness to report 
for such an examination after which his claim would be 
reconsidered.  There is nothing in the law in 1973 mandating 
the RO to issue a decision based on a review of the medical 
evidence contained in the file, as the veteran now asserts 
the RO should have done, in the face of a claimant who failed 
to report for a required examination.  Further, a merits-
based decision by the RO in September 1973 would have been in 
vain, not to mention speculative, as the veteran never 
identified the disabilities for which he was submitting a 
claim.  At the time of the RO's decision, even an informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(1973).  As noted, the RO's actions up to and including the 
decision of September 1973 were in accordance with the laws 
and regulations then in effect.  38 C.F.R. §§ 3.1, 3.158(a), 
3.329 (1973). 

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).   In sum, the veteran has not 
shown an error in the September 1973 RO decision that would 
manifestly change the outcome of the decision.  The September 
1973 RO decision was reasonably supported by the evidence of 
record at that time and was consistent with the laws and 
regulations then in effect.  Likewise, the administrative 
actions taken during that period did not constitute CUE.  
Assertions of due process violations are outside the scope of 
the law of clear and unmistakable error.

V.  Earlier Effective Date

The veteran claims that the grant of service connection for 
PTSD, TDIU, and special monthly compensation based on loss of 
use of a creative organ should be made effective prior to 
June 4, 1993, the date that the RO assigned.  Specifically, 
he contends that he is entitled to a retroactive effective 
date in early 1973 when he filed his original claim for 
disability benefits.  At his August 1996 and February 1997 
hearings, he testified that he did not receive notice to 
report to a VA examination at the time of his original claim, 
and that failure to provide due process rendered his original 
claim open and unresolved at that point.  He indicated that 
his mailing address was clearly printed on his DD Form 214 
Army document.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400, 
(b)(2) (2004).  

Where evidence requested in connection with a claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a) (2004).  

In this case, the veteran was separated from active duty in 
February 1973.  The claims file shows that his original 
compensation claim was received by the RO on March 13, 1973, 
requesting compensation for an unspecified disability.  As 
discussed in the section above regarding CUE, the RO denied 
the veteran's claim in September 1973 on the basis of his 
failure to report to a scheduled VA examination.  He did not 
respond to the RO's notice letter in September 1973, 
requesting him to indicate his willingness to appear for an 
examination so that his claim could be reconsidered.  Rather, 
he filed another claim for disability compensation in July 
1975.  This time he specifically claimed service connection 
for disabilities involving the left foot, testicles, and 
miliaria ("muluria").  

On his claim form received in July 1975, the veteran 
identified his address as [redacted], 
Indianapolis, [redacted].  An updated address of [redacted]
[redacted], [redacted], [redacted] was subsequently 
obtained (possibly from an August 1975 VA outpatient visit), 
and in October 1975 the RO notified the veteran that 
arrangements were being made for his physical examination in 
connection with his disability claim.  This notice letter was 
returned as undeliverable.  Also, the veteran did not appear 
for a VA examination scheduled in early November 1975.  The 
Indianapolis Postmaster indicated in November 1975, in 
response to the RO's inquiry, that the veteran had been gone 
over two months and left no forwarding address.  In a 
December 1975 decision, the RO disallowed the veteran's 
claims as he failed to report for examination and evidence 
was insufficient for rating purposes.  The record does not 
disclose that the RO attempted to inform the veteran of the 
December 1975 decision, likely due to having no confirmed 
address for him on record.  The record also discloses no 
further correspondence from the veteran until June 4, 1993, 
when the RO received his claim of service connection for 
various disabilities, to include disorders of the skin and 
testicle, which were subsequently granted.  

Concerning the veteran's claims filed in March 1973 and July 
1975, they are both considered abandoned on the basis that he 
failed to pursue his claims.  38 C.F.R. § 3.158(a).  As 
noted, he failed to report for examination (or indicate his 
willingness to do so), to respond to RO correspondence 
intended to assist him with his claims, and to keep VA 
apprised of his mailing address.  In fact, there was no 
correspondence from the veteran in the year after the RO 
denied his claims in September 1973 and July 1975 for failure 
to appear for examinations.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Olson v. Principi, 3 Vet. App. 480 
(1992).

After the veteran abandoned his 1973 and 1975 claims, the 
record shows that the next application to reopen a claim for 
disability compensation was received on June 4, 1993.  
Inasmuch as the veteran's claims filed in 1973 and 1975 are 
considered abandoned, the effective date of disability 
compensation that is ultimately awarded may not be any 
earlier than the date of filing of the new claim.  38 C.F.R. 
§ 3.158(a).  

In a February 1996 decision, the RO granted service 
connection for PTSD and granted TDIU, both effective on June 
4, 1993.  In an October 1996 rating decision, the RO granted 
special monthly compensation based on loss of use of a 
creative organ, effective on June 4, 1993.  Such awards were 
based on a review of the entire record, to include evidence 
received in connection with the reopened claims.  The RO 
assigned the earliest effective date legally permitted in 
this case, for the grant of service connection for PTSD, 
TDIU, and special monthly compensation, that is, the date of 
RO receipt of the application to reopen previously abandoned 
claims.  VA law permits no earlier effective date in this 
case.  

For the above-stated reasons, June 4, 1993, is the correct 
effective date for the award of service connection for PTSD, 
TDIU, and special monthly compensation.  


ORDER

Service connection for a back disability is denied.  

Service connection for gastrointestinal disability to include 
diverticulitis, diverticulosis, and hiatal hernia, is denied.

A higher rating for epididymitis is denied.  

A higher rating for boils with scarring and miliaria is 
denied.  

As there is no CUE in the September 1973 RO decision 
(including the administrative actions leading to that 
decision), the appeal is denied.  

An effective date prior to June 4, 1993, for the grant of 
service connection for post-traumatic stress disorder, is 
denied.

An effective date prior to June 4, 1993, for the grant of a 
total disability compensation rating based on individual 
unemployability due to service-connected disability, is 
denied.  

An effective date prior to June 4, 1993, for the grant of 
special monthly compensation based on loss of use of a 
creative organ, is denied.  


REMAND

Remand is warranted with regard to the issues of service 
connection for residuals of a foot injury and entitlement to 
an annual clothing allowance for the period beginning June 
1995, to ensure that the veteran has been afforded adequate 
notice, to ensure that all pertinent medical evidence is 
associated with the claims file, and to obtain a contemporary 
medical opinion as to the nature and etiology of the 
disability at issue.  

First, as to the clothing allowance claim, a veteran is 
entitled to a clothing allowance if he:  (1) because of a 
service-connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) that tends to 
wear out or tear his clothing; or (2) uses medication that a 
physician has prescribed for a skin condition due to a 
service-connected disability that causes irreparable damage 
to the veteran's outer garments.  See 38 U.S.C.A. § 1162 
(West 2002); 38 C.F.R. § 3.810 (2004).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
For example, the VCAA requires VA to notify the claimant and 
his representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

After a preliminary review of the record on appeal, the Board 
finds that the RO has not apprised him of the redefined 
obligations of the VA, as contained in the VCAA, in regard to 
his clothing allowance claim.  Thus, on remand, the RO must 
ensure compliance with the notice and duty to assist 
provisions contained in the VCAA, to include sending any 
additional letters to the veteran and obtaining any 
additional medical or other evidence, as deemed appropriate.  
Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim of entitlement to an annual clothing 
allowance for the period beginning June 1995.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, as to the foot injury claim, the veteran asserts that 
he lost a toe on his left foot prior to service and that his 
military assignments and duties aggravated his foot problem.  
He testified in February 1997 that his left foot was 
particularly aggravated by his service in Korea when he 
suffered frostbite and trenchfoot (the RO, in an unappealed 
November 1998 rating decision, denied service connection for 
frostbite and trenchfoot).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

A review of the record indicates that, in childhood, the 
veteran's fourth toe on the left foot was amputated as the 
result of a traumatic injury involving a bicycle.  The 
residuals of this injury apparently caused him problems.  
Service medical records show that the veteran underwent 
revision of the amputation stump in 1951 and further surgical 
procedures (excision of neuromas) 1955 and 1964 to address 
left foot problems.  He was also seen for pain of the left 
foot in December 1964 and May 1970.  The veteran underwent a 
VA examination in September 1998, but that examination only 
addressed possible cold injury residuals.  It does not appear 
that the veteran has been afforded a VA examination in 
connection with his present claim.  Thus, the Board is of the 
opinion that a VA examination is necessary for the purpose of 
ascertaining whether the veteran's pre-existing left foot 
injury residuals underwent an increase in severity beyond 
natural progression during military service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations in regard 
to his claim for an annual clothing 
allowance for the period beginning June 
1995 is completed.  This includes advising 
the veteran as to what specific evidence 
and information, if any, he is responsible 
for providing to VA; what evidence VA will 
obtain on his behalf; to submit any 
relevant evidence in his possession; and 
assisting the veteran by obtaining 
identified evidence to substantiate his 
claim of entitlement to an annual clothing 
allowance for the period beginning June 
1995.  

2.  The RO should arrange for the veteran 
to undergo a VA examination in 
orthopedics, in order to determine the 
current nature and etiology of his left 
foot disability.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All clinical findings 
should be reported in detail in the 
examination report, and complete 
rationale for all opinions expressed 
should be provided.  All necessary tests 
should be conducted.  The examiner is 
requested to (a) elicit from the veteran 
a history of all left foot complaints and 
treatment; (b) furnish a diagnosis of any 
currently present left foot disability, 
and (c) render an opinion as to the 
likely date of onset and etiology of any 
diagnosed left foot disability.  With 
respect to the latter, the examiner 
should provide an opinion as to whether 
it is more likely than not or less likely 
than not that any currently identified 
left foot disability is i) related to the 
veteran's active service, or ii) whether 
a pre-existing left foot disability 
underwent an increase in severity beyond 
the natural progression of the condition 
during military service.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of service connection for 
residuals of a left foot injury and 
entitlement to a clothing allowance, 
based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


